DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       ANTON MARQUIS PAIGE,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-3344

                               [July 18, 2019]

  Appeal from the Circuit Court for Fifteenth Judicial Circuit, Palm Beach
County; John S. Kastrenakes, Judge; L.T. Case No. 17CF012301AWB.

   Carey Haughwout, Public Defender, and David John McPherrin,
Assistant Public Defender, West Palm Beach, for appellant.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., DAMOORGIAN and GERBER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.